Citation Nr: 1427348	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 2002 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge during a March 2014 videoconference hearing.  A transcript is associated with the record.  The undersigned Veterans Law Judge fully explained issues material to the claim and suggested the Veteran submit evidence possibly overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010).

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.


FINDING OF FACT

The Veteran is unable to obtain or retain substantially gainful employment due to his musculoskeletal disability and posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

If a claim for a TDIU is based on disability rated at less than 100 percent and the Veteran has only one disability, it must be rated at 60 percent or more, but if the Veteran has more than one disability, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities may be combined and considered one disability if they involve:  (1) one or both upper extremities, or one or both lower extremities; (2) a common etiology or a single accident; (3) a single body system; (4) injuries incurred in action; or (5) time spent as a prisoner of war.  38 C.F.R. §§ 4.16(a)(1)-(5).

Viewing the Veteran's musculoskeletal disabilities as a single disability of the musculoskeletal system under 38 C.F.R. § 4.16(a)(3), the Veteran had a single musculoskeletal system disability rated at 60 percent and a combined rating of 80 percent under 38 C.F.R. §§ 4.25 and 4.26 one year prior to the December 2009 filing of the Veteran's claim for a TDIU.  38 C.F.R. § 3.400(o); see Hurd v. West, 13 Vet. App. 449 (2000) (applying 38 U.S.C.A. § 5110(b)(2) to a TDIU claim).  No disability ratings were subsequently decreased.

A Veteran is totally disabled if service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  The Veteran's level of education, special training, and previous work experience should be considered, but not the Veteran's age or any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

If a Veteran's earned annual income does not exceed the federal poverty threshold for one person or if the Veteran is employed in a protected environment such as a family business or sheltered workshop, the Veteran's employment is marginal and not substantially gainful.  38 C.F.R. § 4.16(a).  

The Veteran's post-service employment experience is limited primarily to two jobs, both of which required physical labor.  From June 2006 to sometime in 2007, he worked 40-60 hours per week for Best Home Carpet Cleaning.  See December 2009 TDIU Claim.  He then began working at Subway, but that employment appears to have been marginal, as he worked only 15-20 hours per week, required significant accommodations from his supervisor due to his service-connected musculoskeletal disabilities, and was eventually asked to voluntarily leave after seven months due to his inability to perform physical tasks.  Transcript of Record pp. 5, 11, 26.  

The Veteran next attempted to find work in the security and clerical fields, but was unable to complete the required training for the security position or feel comfortable in a clerical setting due to his PTSD symptoms, including paranoia, anxiety, avoidance of crowds, and panic attacks.  See Transcript of Record pp. 5-6, 14-15, 27-28; April 2010 VA Mental Health Examination.  

Subsequently, the Veteran attempted to attend college on three separate occasions, but was unsuccessful each time.  He was unable to complete a college semester because his service-connected musculoskeletal disabilities made it difficult for him to sit for prolonged periods, and his PTSD symptoms prevented him from feeling safe during class and from completing tests and examinations.  See November 2011 Substantive Appeal; Transcript of Record pp. 28-31.  

Medical evidence in the record, including an April 2010 general VA examination, and the Veteran's reports of requiring a stool to shower and being unable to stand or sit for prolonged periods, clean or cook, or go outside with his daughters, especially in cold months, establish that he would be unable to retain employment that required heavy lifting or prolonged sitting or standing.  See November 2011 Statement; Transcript of Record pp. 8-10, 13-14.  

Other medical evidence in the record, including the April 2010 VA mental health examination, along with the Veteran's reports that he rarely goes outdoors and now only grocery shops at night to avoid crowds so that he feels safe, establish that he would be unable to retain employment requiring close proximity to or constant interaction with others.  See Transcript of Record pp. 6-8.  Significantly, the April 2010 VA mental health examiner noted the Veteran's reports of losing his temper in employment situations, having problematic disagreements and arguments with co-workers, avoiding crowds, and finding it difficult to trust or relate to others and ultimately opined that his PTSD prognosis was guarded.  

Given the Veteran's level of education and experience, his inability to sit or stand for prolonged periods or perform significant manual labor, his problems interacting with or being in close proximity with people, and his difficulty in a classroom environment, the Board finds that the Veteran unable to obtain or retain even a sedentary substantially gainful occupation due to his service-connected musculoskeletal and PTSD disabilities. 

As this decision represents a full grant of the benefits on appeal, discussion of VA's duties to notify and assist is unnecessary. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 


ORDER

Entitlement to a TDIU as of December 22, 2008, is granted, subject to the regulations governing the payment of monetary benefits. 



____________________________________________
S. J. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


